Citation Nr: 1144421	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  09-06 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a cervical spine disorder (also claimed as a neck disorder), to included as secondary to service-connected disorders of the low back, the knees, and the feet.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Lindio, Counsel





INTRODUCTION

The Veteran had active military service from May 1985 to November 1996. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Buffalo, New York.  

This matter was previously before the Board in December 2010 at which time it was remanded for further development, to include obtaining medical records and scheduling a new examination.  VA requested information from the Veteran through a January 2011 letter, and provided the Veteran with an examination in January 2011.  The report of the examination is dated in February 2011.

The Board notes that the Veteran withdrew his request for a hearing in January 2010.  Because the Veteran has not requested to reschedule the hearing, the request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d).  


FINDING OF FACT

The evidence of record is against a finding that the Veteran's cervical spine disorder is related to any aspect of his active duty service and against a finding that this disorder is secondary to his service-connected disabilities.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for a cervical spine disorder, including as secondary to other service-connected disabilities, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim.  Proper notice will inform the Veteran of what evidence VA will seek to provide, and what evidence the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2011).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded.  Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  
 However, in the recent case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in May 2007 that fully addressed all of the notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The letter informed him that his service connection claim must be supported by evidence indicating a current disability, evidence that the injury or disease was incurred or aggravated during service, and medical evidence of a nexus between the current disability and the in-service injury or disease.  He was also informed that VA would seek to provide federal records.  Finally, he was informed that it was his responsibility to support his claim with appropriate evidence, though VA would help him obtain records from any non-federal sources.  The Veteran also demonstrated actual knowledge as to the requirements of a secondary service connection claim.  He is well aware that secondary service connection would require evidence of a current disorder and evidence that such disorder was either caused or aggravated by a service-connected disability.  In his August 2006 statement, he reported that years of pain and aggravation from disability involving the low back, feet, ankles, and knees has caused injury to his upper back/neck.  
 
The May 2007 letter also provided notice with respect to the Dingess requirements, of what type of information and evidence was needed to establish a disability rating, as well as, notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and such notice complied with the requirements of 38 U.S.C. § 5103(a) (West 2002 and Supp. 2010) and 38 C.F.R. § 3.159(b) (2011).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002 and Supp. 2010); 38 C.F.R. § 3.159 (2011).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records and the Veteran has not identified any additional records that need to be obtained.  The development directed in the December 2010 Board decision was also accomplished.  A January 2011 letter provided the Veteran an opportunity to identify additional records and a new VA examination was obtained in January 2011. Additionally, the VA examination provided specific medical opinions pertinent to the issue on appeal.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Service Connection Claim

The Veteran essentially contends that either his claimed cervical spine disorder is due to service or that it developed secondary to his service-connected disabilities, including disorders of the lumbar spine, knees, and ankles.  During his January 2011 VA examination (the report of which is dated in February 2011) , the Veteran reported that the cervical spine disorder began in service in 1992 when he was hit in the face while playing Frisbee.  In a May 2007 statement, the Veteran reported that his cervical spine disorder problem first became known at the VAMC in 2003-2004.  

Under applicable law, service connection is granted if the evidence establishes that coincident with his service, the Veteran incurred a disease or injury, or had a preexisting injury aggravated, in the line of duty of his active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for certain chronic diseases, including arthritis, when such disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection can also be found for any disease diagnosed after discharge, if the evidence establishes it was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection requires: (1) medical evidence of a current disability, (2) medical evidence, or lay testimony in some cases, that the injury or disease was incurred or aggravated during service, and (3) evidence of a nexus between the current disability and the in-service injury or disease.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection can also be granted when a disability is the proximate result of or due to a service-connected disease or injury.  38 C.F.R. § 3.310(a).  See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additionally, the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  Establishing service connection on a secondary basis therefore requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused by or aggravated by a service connected disability.  Id.

The Veteran's service treatment records generally do not indicate any complaints of, or treatment for, a cervical spine disorder.  However, in an April 1994 examination, the Veteran reported recurrent back pain, though the examiner found the spine to be normal.  In a May 1995 record, it was noted that the Veteran reported being hit in the eye by an arm while playing Frisbee and that he has had right eye pain for three days.  A May 1996 medical evaluation board examination found the spine to be normal.  When the Veteran reported back pain, the medical evaluation board examiner clarified that this was low back pain that radiated down to his feet.  At the time of the evaluation board examination, the Veteran also reported having headaches since 1992.  The Veteran's July 1996 physical evaluation board found him to have disabilities involving pain in tibial areas, knees, ankles, and feet.  

For several years following the Veteran's 1996 discharge from service,  the record is silent for any complaints of, or findings pertaining to, the cervical spine or neck.  In an October 11, 2001 VA medical record, it was noted that the Veteran reported chronic low back pain.  The examiner found no costovertebral angle or spinal tenderness.  Additionally, in a December 3, 2002 VA medical record, it was noted that the Veteran complained of low back pain.  The examiner found no muscle weakness, paresthesia, or frequent debilitating headaches.  The examiner found chronic low back pain.  

In a September 15, 2005 Erie County Medical Center private medical record it was noted that the Veteran complained of cervical pain radiating to the left arm.  The examiner found the Veteran's cervical spine to be tender to palpation at the cervicothoracic junction and ordered physical therapy.  

On an April 11, 2006 VA medical record, it was noted that the Veteran complained of stabbing chest pain with radiation thru to the back and extremities.  The examiner found the neck to be supple, but noted that he resisted movement of the neck because of pain.  The examiner found possible cervical arthritis with nerve impingement.  

In an April 24, 2006 VA medical record, it was noted that the Veteran reported continued upper back pain and that he reported that he had previously been issued a neck brace.  

In the report of a May 4, 2006 cervical spine CT, it was noted that the Veteran complained of frontal headaches that he attributed to his sinuses, and occipital headaches that he attributed to neck pain.  The examiner found no abnormalities at the base of the skull and noted that changes within the bony cervical spine did not correlate with his pain localization.  X-rays revealed no bony abnormalities of the cervical spine.  

In a May 4, 2006 VA letter to the Veteran, a VA doctor noted that she agreed that the Veteran's headaches were from neck pain, and that the CT scan showed him to have bulging (not herniated) discs in his neck, with arthritis.  

Findings from the report of a July 5, 2007 VA MRI, included mild annular bulge at C5-C6 causing mild compression of the thecal sac and no evidence of focal disc herniation or critical spinal stenosis in the cervical region.  The examiner also noted mild indentation of the thecal sac at T1-T2, T2-T3, which could be due to a small herniated disc or mild disc bulge.

The Veteran subsequently underwent rehabilitation.  The record from a September 2007 VA rehab session noted that the Veteran reported an insidious progression of neck and low back pain, and the he reported no knowledge of an inciting incident.  The examiner found the Veteran to have a history of chronic low back pain, lower cervical pain and thoracic pain.  The examiner found the pain to appear to be discogenic and found no evidence of frank radiculopathy.   

On VA rheumatology consult in April 3, 2009, it was noted that the Veteran had previously been diagnosed with fibromyalgia and that imaging studies suggested degenerative disease of the cervical and lumbar spine.  The examiner found mild fibromyalgia, fairly well controlled.  The examiner also recommended physical therapy.  

A June 12, 2009 VA rheumatology note indicated that April 2009 imaging found discogenic disease at C5-6, and small marginal osteophytes at C5-6 with neuroforaminal narrowing at the same level  

In 2010, the Board remanded this matter with specific directions to afford the Veteran an examination with the goal of obtaining an opinion as to the likelihood that he had a cervical spine problem related to service or a service-connected disorder.

The Veteran underwent this VA examination in January 2011.  The report of this examination is dated in February and it is indicated that the examiner reviewed the claims file.  In relating the subjective history of any cervical spine problems, the examiner noted that the Veteran reported neck pain from 1992, when he was struck in the face by an arm while playing Frisbee.  The examiner noted that there was an incident documented by a 1995 service treatment record showing treatment for an eye injury due to the Veteran being struck while playing Frisbee.  The Veteran reported that the neck pain started shortly after the Frisbee incident, and that the pain was accompanied by headaches, fatigue, and symptoms radiating down his arms.  He also reported neck pain due to his job as a mechanic and to ruck marches.  

The January 2011 VA examiner diagnosed the Veteran with discogenic degenerative disease at C5-C6.  After examination of the Veteran and a review of the medical records, the examiner provided a medical opinion against the claim for service connection.  Specifically, the examiner found that the Veteran's neck condition was less likely as not caused by or a result of the Veteran's period of service.  The examiner found there was insufficient evidence to show that the current neck condition began in service.  For rationale, the examiner noted that there were no complaints of neck pain during service and that physical examinations (including the medical board evaluation) during service did not show any neck problems.  The examiner also noted that the October 2001 VA physical examination did not show any back problems.  The examiner found no significant mechanism for trauma or injury to the neck and noted that the reported complaints of neck problem and the first evaluation involving neck pain did not occur until 2006, 10 years after the Veteran's discharge from service.  The examiner noted that a CT  scan had revealed the presence of small bulging discs at C4-5 and C5-6, with minimal multilevel degenerative disease.  The examiner opined that even though the Veteran has symptoms of and was diagnosed with conditions of the lumbar spine and lower extremities, he did not find any correlation between the service-connected low back disorder and the Veteran's his neck condition.  The examiner found the lumbar spine condition and lower leg symptoms to have not resulted in any injury or trauma to the neck.  The examiner stated that the symptoms would not have "moved" to the neck from the lower extremities.

After review of all the evidence of record, the Board can only find that service connection for a cervical spine disorder must be denied.   In short, there is simply no medical evidence of record that supports a finding that the Veteran's currently diagnosed cervical spine disorder is related to service or is secondary to his service-connected disabilities.   To the contrary, there is a good deal of medical evidence that weighs against this finding.   

First and foremost, there is no record of any neck injury during service, no record of any complaints of neck problems during service, and no medical findings of neck pathology during service.  The service treatment records and examination reports from the period of service and at separation are silent as to any complaints of, or treatment for, a neck problem.  Although there were indications that the Veteran complained of back pain in service, the findings on the last May 1996 examination clarified that he was referring to low back pain.  Additionally, the examiners found his spine to be normal on examinations, including in the May 1996 service treatment records associated with his medical evaluation board.  While the Veteran has asserted that he injured his neck in service when he was hit in the face while playing Frisbee, the Board notes that the file contains medical records of treatment following this incident, and that these records make no mention of neck problems.  The lack of any medical findings noting neck problems in records of medical treatment following this incident is entirely inconsistent with the Veteran's assertion.     

Second, in addition to the lack of any indication of a neck problem during service, the Board also cannot ignore the lack of any documentation of any neck problems in the decade following separation from service.  The record is silent as to any complaints of, or treatment for, a cervical spine disorder for almost 10 years following his discharge from service.  VA medical records from approximately five years following his discharge noted complaints of low back pain, such as in October 11, 2001 and December 3, 2002 VA medical records; however, the Veteran did not make any cervical or neck pain complaints.  Had the Veteran been having neck pain and neck problems that were ongoing since service it would have been logical and likely that he would have raised these matters when being treated for and examined regarding his back low back pain.  The fact that no such indication is made in any of these treatment records weighs against the finding that he actually had continuity of symptoms since service.   

The earliest record to show cervical or neck pain was a September 2005 record from the Erie County Medical Center, which noted cervical pain radiating to the left arm.  Subsequent VA medical records noted numerous complaints of, or treatment for, a cervical spine disorder.  The January 2011 VA examiner diagnosed the Veteran with discogenic degenerative disease at C5-C6 of the cervical spine.  The VA examiner also reported past x-ray and MRI findings that included a July 2007 VA MRI that found mild annular bulge at C5-C6 and mild indentation of thecal sac at T1-T2, T2-TC.  The fact that the Veteran has a current cervical spine disorder is not in question.   The issue is whether any such disorder is related to service.  The Board sought resolution of this question in its 2010 remand directing VA to provide an examination with the examiner giving an opinion as to the likelihood any neck problems are related to service or to a service-connected disorder.  

That brings us to the third factor leading to the Board's decision to deny: the weight of the medical evidence is against a finding that the current cervical spine disorder is related to service or to a service-connected disorder.  The only medical opinion of record addressing these matters is from the February 2011 examination report (following the January 2011 VA examination), and this opinion is against a finding that there is a between the neck problems and service or a service-connected disability.  As previously noted, the examiner found that the neck condition was less likely as not caused by or a result service.  The examiner found that there was insufficient evidence to show that it began in service and that the Veteran did not have sufficient trauma in service to cause such a disorder.  The competent medical evidence of record thus does not indicate that the Veteran's cervical spine disorder is directly due to service.

Additionally, the February 2011 VA medical opinion (following the January 2011 examination) is also against a finding that the cervical spine disorder developed secondary to his service-connected disabilities.  The VA examiner found no correlation between the service-connected disorder and the Veteran's neck condition.  The examiner indicated that the service-connected disorders did not result in any injury or trauma to the neck and that symptoms would not have "moved" to the neck from the lower extremities.

While the Veteran has contended that his neck condition began in service, or that his neck condition has been causing him headaches, which he has reported since service, the Board finds that the complete absence of any mention of neck problems on any records during service or for nearly ten years thereafter coupled with the fact that the neck/spine were shown to be normal on examinations during service, takes away from the credibility of the Veteran's contentions.   In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility, and therefore the probative value, of proffered evidence in the context of the record as a whole.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). The Board finds that the service treatment records, including the contemporaneous findings on the 1996 medical evaluation board, and the post-service medical treatment records, are consistent and credible, and weigh against the credibility of recent and unsupported statements from the Veteran.  The documentation noted above carries far more weight, credibility and probative value than the recent lay statements.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran). Such records of treatment or examination of medical issues at that time are more reliable, in the Board's view, than the unsupported assertions of events now several years past, made in connection with his claim for monetary benefits from the government. See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  Specifically, the Board finds the Veteran to not be credible in his assertions.  Despite the Veteran's reports of chronic neck pain from 1992 following the Frisbee related injury referred to by the Veteran as the cause of his neck pain, in the January 2011 VA examination, the contemporaneous medical records do not support his contention.  The May 1995 service treatment record chronicling the Frisbee related injury only reported that he complained of eye pain; no report of neck pain was made at that time.  Additionally, in a September 25, 2007 VA rehab record, the Veteran reported no knowledge of an inciting incident for the neck problems, but has subsequently reported the Frisbee related injury.  The Veteran has also related his neck pain to an in-service incident that occurred three years after the claimed onset of his pain.  Furthermore, subsequent medical records for several years following his discharge found no reports of cervical spine or neck pain, despite repeated reports of low back pain.  

The only evidence provided supporting the claim are in statements from the Veteran himself.  Although he can provide testimony as to his own experiences and observations, the question of whether his disorder can be attributed to his in-service experiences is a medical question, requiring a medical expert.  The Veteran is not competent to render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  38 C.F.R. § 3.159.  He does not have the requisite special medical knowledge necessary for such opinion evidence.  "Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply. Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991). The Veteran's claim for service connection for a cervical spine disorder, on both a direct basis and as secondary to his service-connected disabilities, is denied. 



ORDER

Service connection for a cervical spine disorder (also claimed as a neck disorder), is denied , on both a direct basis and as secondary to his service-connected disabilities.  




____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


